In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00249-CV

IN THE INTEREST OF J.H., A CHILD             §    On Appeal from the 393rd District Court

                                             §    of Denton County (17-2996-393)

                                             §    November 21, 2018

                                             §    Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the record on appeal and holds that there was no

reversible error. Thus, this court affirms the trial court’s order of termination.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel